—Appeal from a judgment of the Supreme Court (Torraca, J.), entered October 3, 1998 in Ulster County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for, inter alia, lack of personal jurisdiction.
Petitioner, a State prison inmate, commenced this CPLR article 78 proceeding to challenge administrative determinations placing him on administrative segregation and classifying him as a central monitoring case based upon a prior escape conviction. Supreme Court dismissed the petition, inter alia, on the ground of lack of personal jurisdiction. This appeal by petitioner ensued.
*836Inasmuch as the record demonstrates that petitioner failed to serve respondents in accordance with the directions set forth in the order to show cause, the petition was properly dismissed (see, Matter of Joshua v Commissioner of Dept. of Correctional Servs., 240 AD2d 797). Furthermore, we are not persuaded by petitioner’s contention that obstacles beyond his control prevented him from complying with the order to show cause (see, Matter of Boomer v Walker, 242 AD2d 801).
Mercure, J. P., Crew III, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.